DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-5 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1 recites the limitation "said duct" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 2-5, claims 2-5 are rejected for at least their incorporation of the above due to their dependencies on claim 1.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siegwart (DE 14352854 B1, machine translation), originally of record from the non-final rejection dated November 22, 2019.

Regarding claims 1 and 2, Siegwart teaches a bendable metal strip material formed into ventilation ducts (claim 1; FIG. 1; [0010]; duct body) with a leading edge, trailing edge and side edges extending between the leading edge and the trailing edge (FIG. 1; [0010]); lead and trailing notches indented into the side edge at intervals that extend to an inward edge (FIG. 1; [0010]; claim 4, reference character 17), where the side edge strips bend around a bend line and a bend line defines from the side bend line to the side edge (FIG. 1; [0017], claim 4, bend line is reference character 9 and notches 17 extend to this side edge (9) in figure 1), and intermediate/lateral notches (four are shown, claims requires two of each) indented into the side edges to the side bend line between the lead and trail notches (FIG. 1; [0015]; intermediate/lateral notches are reference character 7 and shown extending to the side bend line 9 between leading and trailing notches 17) and a cut slots past the bend line (9) toward the center of the sheet past notches (17) (7) (FIG. 1; [0017], see examiner added encircled “A” where the cut slot is and “B” where the notch is), the notches 17 form half the cutouts (female) when folded 16 (seams) is closed (male) ([0019]), and that seam 16 is closed by means of a folding bench ([0023]).



    PNG
    media_image1.png
    439
    240
    media_image1.png
    Greyscale
(lower right corner of FIG. 1)

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Siegwart (DE 14352854 B1, machine translation) in view of Werner (US 3,654,830), both originally of record from the non-final rejection dated November 22, 2019.

Regarding claims 3 and 4, Siegwart further teaches each lead and trail notch includes a slot extending inward from said sheet toward an inward end (FIG. 1; the slot is between lines 21 and 16 as part of notches 17; see examiner added arrow in immediately below image of figure 1) and each trail notch has a lead part and a trail part that extends across the width of the adjacent flange (FIG. 1; [0017], claim 4, bend line is reference character 9 and cutouts 17 extend to this inward edge (9) across the depth of the flange portions (reference character 5) that extend from bend line 9 to the outer side edges in figure 1).

    PNG
    media_image2.png
    108
    206
    media_image2.png
    Greyscale
(upper left corner of FIG. 1)
Siegwart does not explicitly teach each of the slots defining a shear line across said sheet, the shear lines dividing said lead-and-trail notches into lead notches and trail notches; nor the slots defining said trail notches being disposed between the lead part and the trail part, the slots extending partway across said sheet toward the opposed trail notch.
Werner, in the similar field of endeavor, sheet metal blanks for ducts (Abstract) that will be folded (Col. 2 Lns. 40-46), teaches slots defining shear lines that divide the lead and trail notches (FIG. 2; Col. 2 Lns. 30-39; see angle line part of notch J to define the slot); the trail 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Siegwart to include each of the slots defining a shear line across said sheet, the shear lines dividing said lead-and-trail notches into lead notches and trail notches; nor the slots defining said trail notches being disposed between the lead part and the trail part, the slots extending partway across said sheet toward the opposed trail notch, taught by Werner.  The motivation for doing so is to create blanks of the size required by machine drawings by using the end notches (with a slot) (Col. 1 Lns. 36-61) and thereby automatically blank and shear the metal strip (Col. 1 Lns. 5-7).

Regarding claims 5, Siegwart in view of Werner discloses each limitation of claims 3 and 4 as discussed above.  Siegwart further teaches the material is metal ([0001]). 

Response to Arguments
Applicant's arguments filed February 12, 2021 have been fully considered but they are not persuasive. Applicant’s assertion that Siegwart’s notches ‘7’ and ‘17’ do not demark a male and female seams is not persuasive.  Siegwart does teach the notches 17 form half the cutouts (female) when fold 16 (seam) is closed (male) ([0019]), and that seam 16 is distinguished by notches 17 (Fig. 1) and that seam 16 is closed by means of a folding bench ([0023]).  Further, applicant’s assertions to the male and female seams ‘3’ of Siegwart do not exclude additional seams as described in paragraph 0019.  Applicant’s arguments to Siegwart in view of Werner rely upon the arguments to Siegwart, which as discussed above are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784